Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification of 7/21/21 is entered.
Withdrawn claims 2, 16, 19-22, 25-26 and all non-elected species are hereby rejoined with the elected invention.

The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-10, 13, 15-16, 19-22, and 25-27 are directed to a non-native glucosyltransferase comprising an amino acid sequence that is at least 90% identical to SEQ ID NO:66, wherein said amino acid sequence has at least one amino acid substitution at a position corresponding with amino acid residue Leu-282, Pro-319, Ser-322, Asn-326, Asn-327, Trp-340,  Asn-342,  Asp-344,  Lys-347,  Asn-350, Thr- 354, or  Gln-385 of SEQ ID NO:66, wherein the non-native glucosyltransferase uses sucrose to synthesize insoluble alpha-glucan comprising at least 50% alpha-1,3-glycosidic linkages, and the molecular weight of said insoluble alpha-glucan is at least 10% lower than the molecular weight of insoluble alpha-glucan synthesized by a second glucosyltransferase that only differs from the non-native glucosyltransferase at the substitution position(s), and a method of producing insoluble alpha-glucan comprising 1,3-glycosidic linkages, the method comprising: contacting at least water, sucrose, and said non-native glucosyltransferase enzyme, whereby insoluble alpha-glucan comprising 1,3-glycosidic linkages is produced.

Since said non-native glucosyltransferase is both novel and non-obvious, a method of use thereof as specifically claimed, is also novel and non-obvious.
Claims 1-3, 5-10, 13, 15-16, 19-22, 25-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656